                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
RUSSELL B. MOTT,
and ALVIN L. BLIZZARD,

                          Plaintiffs,
      v.                                            Case No. 19-cv-524-pp

NEIL THORESON, et al.,

                        Defendants.
______________________________________________________________________________

 ORDER DENYING PLAINTIFF MOTT’S MOTION FOR RECONSIDERATION
                                (DKT NO. 16)
______________________________________________________________________________

      Plaintiffs Russell Mott and Alvin Blizzard filed a complaint under 42

U.S.C. §1983. The Prison Litigation Reform Act applies to this case because the

plaintiffs were incarcerated when they filed their complaint. That law requires

courts to screen complaints to identify cognizable claims; courts are also

required to dismiss complaints or portions of complaints that are frivolous,

malicious or fail to state a claim. 28 U.S.C. §1915A(b). On August 30, 2019, the

court dismissed the complaint as to Blizzard because he failed to pay the filing

fee and diligently prosecute the case; the court dismissed the complaint as to

Mott because his claims either were barred by Heck v. Humphrey or were not

yet ripe for adjudication. Dkt. No.14. A little more than a week later, Mott filed

a motion for reconsideration. Dkt. No. 16.

      Although Mott does not cite a rule in support of his motion for

reconsideration, there are two rules that parties generally use to ask courts to

re-visit previous decisions. Fed. R. Civ. P. 59(e) allows a party to file a motion to

                                          1
alter or amend a judgment within twenty-eight days of the court entering

judgment. Rule 60(b) allows a court to grant relief from a final judgment for a

specific set of reasons, within a “reasonable time” after entry of judgment.

      Mott’s motion was timely under Rule 59(e). “Rule 59(e) allows a court to

alter or amend a judgment only if the petitioner can demonstrate a manifest

error of law or present newly discovered evidence.” Obriecht v. Raemisch, 517

F.3d 489, 494 (7th Cir. 2008) (citing Sigsworth v. City of Aurora, 487 F.3d 506,

511-12 (7th Cir. 2007)). A “manifest error of law” “is not demonstrated by the

disappointment of the losing party. It is the ‘wholesale disregard,

misapplication, or failure to recognize controlling precedent.’” Oto v.

Metropolitan Life Ins. Co., 224 F.2d 601, 606 (7th Cir. 2000) (quoting Sedrak v.

Callahan, 987 F. Supp. 1063, 1069 (N.D. Ill. 1997)). Whether to grant a motion

to amend judgment “is entrusted to the sound judgment of the district court.”

In re Prince, 85 F.3d 314, 324 (7th Cir. 1996).

      Mott’s motion does not present newly-discovered evidence. Instead, Mott

attempts to clarify his allegations by providing the court with additional

information. The court’s analysis of whether Mott’s complaint stated a claim

was limited to the allegations in that complaint; new allegations, or new

information, are not relevant to whether the court made a mistake in

dismissing the complaint. Even with Mott’s clarifications, the court has no

basis for concluding that its decision that his claims either were barred by

Heck v. Humphrey or were not ripe for adjudication constituted a manifest

error of fact or law.


                                         2
      In its screening order, the court explained that it understood Mott to be

alleging that an extended supervision condition prohibiting him from accessing

the internet violated the First Amendment. The court explained that to the

extent the sentencing court imposed the internet restriction condition, Mott

could not use §1983 to challenge the condition unless he first showed that the

conviction or condition had been reversed on appeal, expunged by executive

order, or declared invalid by a state tribunal or a federal court in a habeas

corpus proceeding. Dkt. No. 14 at 7-8 (citing Savickas v. Walker, 780 Fed.

App’x 592, 594 (7th Cir. 2006)). The court further explained that to the extent

Mott sought to challenge a condition that had not yet been imposed on him

(because he currently is incarcerated and therefore not subject to the

supervised release condition), his claim was not yet ripe. Id. 8-9.

      In his motion, Mott clarifies that the internet restriction was not imposed

by the sentencing court, but by his supervising agent Shannon Meyer. Dkt. No.

16 at 2-3. He explains that, when he previously was on supervised release,

three other supervising agents allowed him to use the internet with “covenant

eyes” filtering software, but Meyer “took all of it away.” Id. at 3.

      The court’s analysis under Heck applies even though Meyer, rather than

the sentencing court, imposed the internet restriction condition. Section DOC

of the Wisconsin Administrative Code details the obligations of a supervising

agent when an offender is placed on supervision. One of those obligations is to

“[e]stablish rules and explain and provide the offender with a copy of the rules

and conditions” Wis. Admin Code DOC §328.04(d). Mott asserts in his motion


                                          3
that he is “currently serving a sentence of 1 yr 7 months 23 days for violating

a[n] extended supervision rule [he] signed on 7/24/18.” Dkt. No. 16 at 1.

      Meyer had authority under state law to establish the conditions of Mott’s

prior periods of supervised release. As the court explained in the screening

order, Mott cannot challenge those conditions in a §1983 lawsuit. Instead, he

may challenge the condition in state court under Wis. Admin Code DOC

§328.12, which allows offenders to raise concerns regarding their supervision

(there are exceptions not relevant here), or he may challenge the conditions in

federal court by filing a writ of habeas corpus. And regardless of who imposed

conditions in the past, a claim based on conditions that may be imposed in the

future is not ripe because there is no guarantee that Mott will ever be subject

to a particular condition. Mott himself acknowledges in his motion that the

conditions of his release may differ depending on who his supervising agent is.

Dkt. No. 16 at 3 (explaining that three other agents prior to Meyer allowed him

to use the internet).

      Because Mott has not demonstrated a manifest error of law or presented

newly discovered evidence, the court will not reconsider its decision under Rule

59(e). The court also will deny his motion to the extent he relies on Rule 60(b).

That rule allows a court to relieve a party from a final judgment for the

following reasons:

      (1)    mistake, inadvertence, surprise, or excusable neglect;
      (2)    newly discovered evidence that, with reasonable diligence,
             could not have been discovered in time to move for a new
             trial under Rule 59(b);
      (3)    fraud . . . , misrepresentation, or misconduct by an
             opposing party;
                                        4
      (4)   the judgment is void;
      (5)   the judgment has been satisfied, released, or discharged;
            it is based on an earlier judgment that has been reversed
            or vacated; or applying it prospectively is no longer
            equitable; or
      (6)   any other reason that justifies relief.

      Section 60(b)(1) allows a court to remedy its own mistakes. Mendez v.

Republic Bank, 725 F.3d 651, 660 (7th Cir. 2013). For the reasons already

explained, Mott’s motion does not convince the court that it made a mistake.

Also as discussed, Mott has not presented newly discovered evidence, so Rule

60(b)(2) does not afford him relief. He does not allege that the defendants

obtained the judgment by fraud, misrepresentation or misconduct, so he is not

entitled to relief under Rule 60(b)(3). The judgment is not void, nor has it been

satisfied, so subsections (b)(4) and (b)(5) are not applicable. Finally, subsection

(b)(6), the “any other reason” “catch-all category is limited to ‘extraordinary

circumstances . . . .’” Id. at 657 (quoting Liljeberg v. Health Servs. Acquisition

Corp., 486 U.S. 847, 863-64 (1988)). Mott has not presented extraordinary

circumstances. The court will deny the plaintiff’s motion for reconsideration to

the extent that it is a motion for relief from judgment under Rule 60(b).

      The court DENIES the plaintiff’s motion for reconsideration. Dkt. No. 16.

      Dated in Milwaukee, Wisconsin, this 9th day of December, 2019.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         5
